Citation Nr: 9924623	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  93-16 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for hypertrophic 
degenerative arthritis of the lumbar spine, hips, and 
sacroiliac joints. 

2.  Entitlement to service connection for post-traumatic 
osteoarthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel




INTRODUCTION

The veteran had recognized service from December 1941 to 
January 20, 1943 and from October 1944 to April 1946.  He was 
a prisoner of war (POW) from May 1942 to January 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  The issues now before the Board were 
remanded three times for further development.

In a September 1997 statement, the veteran asked for an 
accounting of his benefits and in March 1999 he requested an 
increased rating for his ischemic heart disease.  These 
matters are referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  There is no competent evidence that the veteran had 
hypertrophic degenerative arthritis of the lumbar spine, 
hips, and sacroiliac joints during service; that the 
hypertrophic degenerative arthritis of the lumbar spine, 
hips, and/or sacroiliac joints was compensably manifested 
within one year after either period of recognized service; or 
that hypertrophic degenerative arthritis of the lumbar spine, 
hips, and/or sacroiliac joints is otherwise related to active 
service.

2.  All evidence necessary for an equitable decision on the 
issue of service connection for post-traumatic osteoarthritis 
has been requested or obtained. 

3.  The veteran was a POW for several months during World War 
II.  

4.  The competent and probative medical evidence does not 
show that the veteran had post-traumatic osteoarthritis 
during active service or that it was compensably manifested 
within one year after active service.

5.  The competent and probative evidence shows that post-
traumatic osteoarthritis is not due to due to the veteran's 
internment as a POW and that it is not otherwise related to 
active service.   


CONCLUSIONS OF LAW

1.  The claim for service connection for hypertrophic 
degenerative arthritis of the lumbar spine, hips, and 
sacroiliac joints is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  Post-traumatic osteoarthritis was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service; the presumption of service incurrence 
based on POW status has been rebutted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that on a May 1945 physical 
examination the veteran's feet were normal.  Also, there were 
no musculoskeletal defects.  On the April 1946 separation 
examination, the veteran reported that his only disease, 
wound, or injury was a bout of malaria in October 1945.  The 
physical examination revealed that the feet were normal and 
that there were no musculoskeletal defects.  The veteran also 
signed two affidavits for Philippine army personnel.  In his 
May 1945 affidavit, the veteran reported that he had not had 
any wounds or illnesses.  In his February 1946 affidavit, he 
reported that he had not had any wounds or illnesses from 
December 1941 to the date of return to military control.

According to a clinical record from A.S., M.D., the veteran 
was treated intermittently for acute rheumatism and anemia 
from 1949 to 1961.  

Medical records from a private clinic reflect that in January 
1958, the veteran complained of numbness in the lower 
extremities.  The diagnoses were avitaminosis and possible 
neuritis.  In May 1958, it was noted that he had had an open, 
infected wound on the sole of the right foot for about a 
month.  The wound was treated with a dressing.  In May 1959, 
it was noted that the wound on the sole of the right foot had 
not yet healed and that there was some swelling in that foot.  
In October 1959, the veteran still had numbness in the right 
lower extremity.

In affidavits of December 1965, two associates of the veteran 
said that they had all been POWs together.  They stated that, 
while the veteran was a POW, his right foot was hit by a 
crowbar, which resulted in swelling and, eventually, 
amputation.  

In a September 6, 1965 certification from the Veterans 
Memorial Hospital, it was noted that the veteran had been 
hospitalized from April 1965 to the present for osteomyelitis 
of the right leg and that a Syme's amputation was performed 
in August 1965.

In a February 1967 affidavit, a private doctor, A. C., M.D., 
indicated that he had treated the veteran in 1944 and in 
1947, stating that the veteran's right foot was injured in 
March 1943 while he was a POW.  Dr. C. stated that he treated 
the veteran in January 1944 for an infected foot and in 
February 1947, at which time the veteran complained of 
repeated swelling of his injured foot; severe, constant bouts 
of throbbing pain; redness; and intermittent fevers.  The 
clinical findings were reported as a swollen right foot with 
a healed scar, pain, tenderness, and redness.  The clinical 
diagnoses were cellulitis, acute; rheumatic joints, probably 
traumatic; and osteomyelitis, suspect.  The physician noted 
that he had not treated the veteran since February 1947 and 
opined that the veteran's current right foot condition was 
related to the disorder treated in 1944 and 1947, which was 
the result of an injury during service as a POW.  

In an October 1967 affidavit, a private physician, D.E., 
M.D., said that he had been a POW with the veteran.  He 
indicated that the veteran had a disease of the bone in his 
right foot during his captivity, which was due to an 
insufficiency of food.  Dr. E. noted that the veteran's right 
foot became swollen and infected, also stating that the 
veteran had swelling of his right foot in 1946, but that it 
was not treated due to a lack of money.  Dr. E. appeared to 
indicate that chronic arthritis of the right foot was first 
diagnosed in 1965.  

The veteran was afforded a VA examination in April 1974.  It 
was noted that the right foot amputation stump was well 
healed, but that there was moderate wasting of the leg 
muscles.  

In an October 1974 Board decision, a claim of service 
connection for residuals of osteomyelitis of the right leg 
and for rheumatoid arthritis was denied.

On a January 1975 VA examination, it was noted that the 
veteran was a right foot amputee with a well-healed surgical 
stump below the ankle joint.  In a July 1978 affidavit, a 
private doctor indicated that he had examined the veteran who 
had an ulcer formation at the stump of the previous 
amputation along with swelling in the right leg.  The 
diagnoses were tropical ulcer at the stump of the previous 
amputation and osteomyelitis of the right leg.  The veteran 
was hospitalized in December 1978 for swelling of the right 
foot.  The diagnosis was an infected wound in the distal 
third of the right leg at the point of amputation with pain.  
In a March 1979 statement, a private physician reported that 
he had treated the veteran in 1947 and 1948 for an infected 
wound in the right foot and that the wound did not heal 
completely because the veteran was not able to afford the 
necessary medication to treat it.

In a July 1989 VA Form 10-0048 (former POW medical history), 
the veteran reported that during his captivity he was beaten 
three times and physically tortured once.  He said that he 
had the following symptoms during his captivity: Aches or 
pains in the muscles and/or joints, swelling in the joints, 
swelling of the legs and/or feet, and swelling of the 
muscles.

In an August 1989 VA Form 10-0048 (former POW medical 
history), the veteran reported that during his captivity he 
was beaten many times, including four times in one month, and 
that he was physically tortured at least twice a week.  He 
indicated that he had the following symptoms during his 
captivity: Aches or pains in the muscles and/or joints, 
swelling in the joints, and swelling of the legs and/or feet.  
He reported that he did not have swelling of the muscles 
during his captivity.  He also indicated that his right foot 
was hit by shrapnel in April 1942, prior to his capture.

The veteran underwent a VA examination in August 1989.  He 
reported that he had a shrapnel wound in his right foot in 
1943 and that he currently had multiple joint pains.  The 
physical examination revealed that there was no swelling at 
the site of the amputation stump, but that there was slight 
to moderate atrophy of the right thigh and right leg.  There 
was slight tenderness over the lumbar spine.  Also, an 
examination of the upper and lower extremities revealed a 
slight tenderness over the joints.  X-rays of the lumbar 
spine revealed hypertrophic degenerative disease in the 
lumbar spine and bilateral sacroiliac arthritis.  X-rays of 
the knees were normal, while X-rays of the right leg revealed 
abnormalities.  The diagnoses were (1) hypertrophic 
degenerative disease of the lumbar spine with bilateral 
sacroiliac arthritis, and (2) suspicious bone erosion of the 
right tibia and fibula.

When the veteran underwent a VA examination in August 1992, 
he reported that he had polyarticular joint pains for more 
than 10 years.  The impression from X-rays of the right tibia 
and fibula was that the findings were suggestive of 
osteomyelitis.  X-rays of the knees were normal.  The 
impression from X-rays of the hips was osteoarthritis in both 
hips.  X-rays of the lumbosacral spine revealed hypertrophic 
degenerative disease of the lumbar spine with bilateral, 
progressive, sacroiliac arthritis.  The diagnoses were 
osteoarthritis in both hips; normal knees; osteomyelitis, 
with an amputation stump in the right tibia and proximal 
fibula; and hypertrophic degenerative joint disease in the 
lumbar spine with bilateral sacroiliac arthritis. 

In a November 1991 medical certificate from a P.M., M.D., 
received in 1996, it was noted that the veteran had been 
treated for post-traumatic osteoarthritis and in a June 1998 
certificate Dr. M. noted that the veteran had recently been 
seen for arthritis.  The RO's attempts to locate the doctor 
and to obtain the veteran's records from the hospital at 
which she worked when the veteran was seen were unsuccessful. 

On an April 1997 VA examination, the veteran reported that he 
had had a shrapnel wound in his right foot and that he had 
had osteomyelitis in the right foot.  He complained of pain 
over the low back area and left hip joint area.  Straight leg 
raising was negative, and there was no muscle atrophy.  There 
were no sensory deficits in either lower extremity.  He had a 
full range of motion in both hips.  X-rays of the hips and 
pelvis revealed hypertrophic degenerative changes in the 
pelvis and both hips.  X-rays of the right tibia and fibula 
revealed hypertrophic degenerative changes in the right 
tibial and fibular stump.  The diagnoses were the following: 
(1) status post amputation, distal one-third, right tibia; 
(2) chronic osteomyelitis, right distal tibia; and (3) 
degenerative osteoarthritis, right hip.

In December 1998, the veteran was afforded a VA examination.  
The examiner reviewed the veteran's claim file.  The veteran 
complained of pain over the lumbosacral pelvic areas and 
reported that he had easy fatigability and lack of endurance.  
It was noted that the veteran was disabled due to the 
amputation of the right foot, but that it was further 
aggravated by pain over the right and left hips, which 
affected his ambulation.  The diagnoses were amputation of 
the right foot, secondary to osteomyelitis; and 
osteoarthritis of the right and left hips.

In a February 1999 addendum to the December 1998 VA 
examination report, it was noted that X-rays were reviewed.  
The examiner determined that the veteran had osteoarthritis 
of both hips, the lumbar spine, and the sacroiliac joints 
that was due to ambulating on a stump for more than thirty 
years.

According to a March 1999 private medical report about an 
unrelated disability, the veteran's medical history was noted 
to include, in pertinent part, amputation of his right foot 
in 1965 and rheumatoid arthritis in 1992.  

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist him in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If a veteran had 90 days or more of 
service during wartime and arthritis is manifested to a 
compensable degree within one year, it shall be presumed to 
have been incurred in service.  This is a rebuttable 
presumption.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

If a veteran is a former POW and was interned or detained for 
not less than 30 days, post-traumatic osteoarthritis shall be 
service-connected if it is manifested to a compensable degree 
at any time after discharge from active service, even though 
there is no record of the disease during service.  However, 
this also is a rebuttable presumption.  38 C.F.R. § 3.309(c).  
Evidence that may be considered in rebuttal of service 
incurrence of post-traumatic osteoarthritis in a former POW 
will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease, and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury 
or disease.  The expression "affirmative evidence to the 
contrary" will not be taken to require a conclusive showing, 
but such showing as would, in sound medical reasoning and in 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d). 

In order for a claim to be well grounded, there must be 
competent evidence of the following: a current disability, in 
the form of a medical diagnosis; incurrence or aggravation of 
a disease or injury in service, in the form of lay or medical 
evidence; and a nexus between the in-service aggravation or 
injury or disease and the current disability, in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

The veteran has a diagnosis of post-traumatic arthritis, and 
he was interned as a POW for more than six months.  
Therefore, the claim of entitlement to service connection for 
post-traumatic arthritis is well grounded.  The VA has a duty 
to assist the appellant in the development of facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The Board also finds that all 
relevant available evidence has been obtained and that the 
duty to assist the claimant is satisfied.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Entitlement to Service Connection for Hypertrophic 
Degenerative Arthritis 
of the Lumbar Spine, Hips, and Sacroiliac Joints

Although the veteran has reported that he was beaten and 
tortured during his captivity, his service medical records do 
not reveal any complaints of pain in the lumbar spine, hips, 
or sacroiliac joints, or any findings of arthritis in those 
joints during his recognized service.  Dr. E., who has 
reported having treated the veteran for a right foot injury 
during his captivity, did not indicate in his October 1967 
affidavit that the veteran had hypertrophic degenerative 
arthritis of the lumbar spine, hips, or sacroiliac joints 
during service.  On the May 1945 physical examination and on 
the April 1946 separation examination, there were no 
musculoskeletal defects found.  Thus, there is no competent 
evidence that the veteran had hypertrophic degenerative 
arthritis of the lumbar spine, hips, or sacroiliac joints 
during service.  See also 38 C.F.R. § 3.303(b).  In addition, 
there is no competent evidence that arthritis was compensably 
manifested within one year after either period of recognized 
service.  Even though Dr. C. reportedly treated the veteran 
in January 1944 and in February 1947 for a right foot 
disability, in his February 1967 affidavit he did not 
indicate that the veteran had hypertrophic degenerative 
arthritis of any joints.  Although Dr. C. gave a diagnosis of 
"rheumatic joints, probably traumatic," that is not a 
diagnosis of hypertrophic degenerative arthritis and he did 
not specify the joint(s) involved.  His statement otherwise 
refers only to the veteran's right foot injury.

Furthermore, there is no competent evidence that the 
hypertrophic degenerative arthritis of the lumbar spine, 
hips, and/or sacroiliac joints is otherwise related to active 
service.  In his October 1967 affidavit, Dr. E. appears to 
state that chronic arthritis of the right foot was first 
diagnosed in 1965.  However, hypertrophic degenerative 
arthritis of the lumbar spine and sacroiliac joints was not 
diagnosed until the August 1989 VA examination, over 40 years 
after the last period of active service.  Hypertrophic 
degenerative arthritis of the hips was not diagnosed until 
the August 1992 VA examination.  Furthermore, the December 
1998 VA examiner, in a February 1999 addendum to the 
examination report, noted that the veteran's osteoarthritis 
was post-traumatic in nature and was due to ambulating for 
the past 30 years on an amputation stump related to right 
foot osteomyelitis. 

In summary, there is no competent evidence that the veteran 
had hypertrophic degenerative arthritis of the lumbar spine, 
hips, and/or sacroiliac joints during active service; that 
such arthritis was compensably manifested within one year 
after active service; or that it is otherwise related to 
active service.  Accordingly, his claim is not well grounded.  
See Caluza, 7 Vet. App. at 506.

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.  Specifically, the RO attempted to obtain the 
additional medical records identified by the veteran.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Entitlement to Service Connection for Post-traumatic 
Osteoarthritis

The veteran, a former POW for more six months, has post-
traumatic osteoarthritis to a compensable degree.  Service 
connection is warranted under the provisions of 38 C.F.R. 
§ 3.309 regarding presumptive service connection for former 
POWs unless the arthritis is shown to be due to an 
intercurrent injury or disease.  Service medical records do 
not reveal any findings of post-traumatic arthritis during 
either period of service.  On the May 1945 physical 
examination and on the April 1946 separation examination, 
there were no musculoskeletal defects.  In addition, post-
traumatic arthritis was not diagnosed within one year of 
either period of active service.  Also, the veteran had an 
amputation of the right foot in August 1965 as a result of 
osteomyelitis.  The competent and probative medical evidence 
does not show that he had post-traumatic arthritis prior to 
the amputation of the right foot.  In a February 1967 
affidavit, Dr. C. indicated that one diagnosis regarding the 
right foot in February 1947 was "rheumatic joints, probably 
traumatic."  That diagnosis is not a diagnosis of post-
traumatic arthritis.  Furthermore, post-traumatic 
osteoarthritis was not diagnosed when the veteran was treated 
for a right foot disorder in 1958 and 1959.  In an October 
1967 affidavit, Dr. E. seemed to state that chronic arthritis 
of the right foot was not diagnosed until 1965.  More 
important, the December 1998 VA examiner, who reviewed the 
entire claims file, opined in a February 1999 addendum that 
the osteoarthritis was due to ambulating on a stump for more 
than thirty years.  In other words, the post-traumatic 
arthritis was the result considered due to trauma related to 
amputation of the right foot and not any physical traumas 
during captivity.  Thus, the presumption of service 
incurrence based on the veteran's internment as a POW has 
been rebutted.  

With regard to the veteran's assertion in his March 1993 VA 
Form 9 - that his post-traumatic arthritis was the result of 
his physical treatment during his service as a POW - that 
contention is not competent medical evidence of a 
relationship between his post-traumatic arthritis and his 
status as a POW since he is not shown to be qualified to 
determine the etiology of a medical condition.  See Espiritu, 
2 Vet. App. at 494-95.

Thus, the preponderance of the competent and probative 
evidence is against a finding that the post-traumatic 
arthritis was incurred in or aggravated by service, that it 
was compensably manifested within one year after active 
service, or that it may be presumed to have been incurred in 
service based on the POW presumption.   Consequently, the 
Board concludes that service connection for post-traumatic 
arthritis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).
 


ORDER

Service connection for hypertrophic degenerative arthritis of 
the lumbar spine, hips, and sacroiliac joints is denied.

Service connection for post-traumatic arthritis is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

